Citation Nr: 0946469	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for adenomyosis and 
uterine fibroids, status post hysterectomy, to include as 
secondary to service connected salpingitis, status post 
fallopian tube resection.

2.  Entitlement to service connection for a right ovarian 
cyst, status post oophorectomy, to include as secondary to 
service connected salpingitis, status post fallopian tube 
resection.

3.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.30 for July 2005 surgical treatment 
requiring convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1978 to April 1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Waco, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied service 
connection for a hysterectomy and denied entitlement to a 
temporary total evaluation under 38 C.F.R. § 4.30.

In May 2006, the Veteran, through her representative, filed a 
claim for service connection of "adenomyosis/fibroid uterus 
and hemorrhagic cysts."  The RO denied this claim in a 
December 2006 decision, styling the disability as 
"adenomyosis, fibroid uterus and hemorrhagic cysts, status 
post hysterectomy."  Clearly, this is the same issue on 
which the Veteran has already perfected appeals, merely 
restated.  She has in fact repeatedly stated that she does 
not know exactly what to call her claimed disabilities, or to 
properly formulate a description of her claims, and has 
consistently discussed all her recent gynecological 
difficulties as a unitary claim.  All aspects of her 
allegations are on appeal.  Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009).

The issues have been recharacterized as above to better 
reflect the evidence and allegations of record.  This 
includes restyling the description of the already service 
connected disability as "salpingitis, status post fallopian 
tube resection."

The Veteran requested a local hearing before a Decision 
Review Officer (DRO).  In July 2006, she participated in an 
informal conference with the DRO and her representative in 
place of a formal hearing.  No Board hearing has been 
requested.


FINDINGS OF FACT

1.  Adenomyosis and uterine fibroids, status post 
hysterectomy, were not first manifested in military service, 
and are not causally related to service connected 
salpingitis, status post fallopian tube resection.

2.  A right ovarian hemorrhagic cyst, status post 
oophorectomy, is at least as likely as not related to service 
connected salpingitis, status post fallopian tube resection.

3.  The July 2005 oophorectomy required a one month 
convalescent period.


CONCLUSIONS OF LAW

1.  The criteria for service connection of adenomyosis and 
uterine fibroids, status post hysterectomy, have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009).

2.  The criteria for service connection of a right ovarian 
hemorrhagic cyst, status post oophorectomy, have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).

3.  The criteria for a temporary total disability evaluation 
under 38 C.F.R. § 4.30 have been met.  38 U.S.C.A. §§ 1155, 
1156, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  An August 2006 letter to the 
Veteran substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim.  
A multipart notice suffices so long as the notice affords the 
claimant understandable information and a meaningful 
opportunity to participate in the claims process.  Mayfield 
v. Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the a DRO.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A. Adenomyosis and uterine fibroids, status post hysterectomy

Service treatment records reveal periodic treatment for 
various gynecological issues, including irregular menses and 
complaints of abdominal and pelvic pain. Repeated physical 
examinations and radiographic imaging showed no masses or 
growths.  On at least one occasion, doctors diagnosed the 
Veteran's complaints as salpingitis, a form of pelvic 
inflammatory disease (PID) affecting the fallopian tubes.  
Since service, the Veteran has consistently complained of the 
same abdominal pain, and has sought regular treatment.  The 
Board in fact found, in an April 1992 decision, that the 
consistency of her complaints during and after service was 
sufficient to establish that the complaints were 
manifestations of her service connected fallopian tube 
resection.  The Board at that time specifically found that 
the service connected disability stemmed from salpingitis.

A VA pelvic examination in October 1985 showed no 
abnormalities of the uterus or masses.

The first notation of uterine fibroids was in 1988, three 
years following separation from service.  In August 1988, 
following a period of abnormal uterine bleeding, the Veteran 
saw a private doctor.  Dr. RS performed a diagnostic 
laparoscopy, and noted that the uterus was "somewhat 
irregular in shape, consistent with intramural fibroids, 
although no overt fibroids were noted."

An October 1996 ultrasound showed uterine fibroids, and a 
January 1997 x-ray during a VA gynecological examination 
confirmed this.  The examiner, Dr. DAM also diagnosed PID and 
attributed the Veteran's complaints of pain to that condition 
and the fibroids.  He noted that a need for surgical 
treatment was possible if pain did not improve with the 
temporary cessation of ovulation.

In July 2005, the Veteran underwent a hysterectomy due to 
growing "progressive fibroids" which were causing increased 
pressure.  In a March 2006 statement, the surgeon, Dr. HHA, 
stated that the fibroids were causing severe cramping.  Dr. 
HHA did not opine as to any relationship between the fibroids 
and service or a service connected disability.  

A VA examination was conducted in December 2005 by Dr. PAS.  
The examiner stated that the claims file was not available 
for review, though the RO indicated it was being provided.  
The examiner had seen the Veteran in treatment, and was able 
to review VA treatment records.  He also took a history from 
the Veteran.  However, the past medical history as reflected 
in the report and relied upon by the doctor is somewhat 
inaccurate, including identification of exactly what 
surgeries were performed in service.  The examiner opined 
that the Veteran's hysterectomy was due to adenomyosis and 
the ovarian cyst.  The doctor failed to specifically address 
the question of whether the hysterectomy was related to the 
service connected resection of the fallopian tubes.  He 
stated that "these conditions," apparently the resections 
and the hysterectomy, "are completely unrelated and 
therefore not causally related in my opinion."  As Dr. PAS 
has offered no actual rationale for his opinion, and has 
relied upon an incomplete record and flawed understanding of 
the Veteran's medical history, his opinion is entitled to no 
weight.

A second VA examination was performed in September 2006 by 
Dr. DAM, who had been the Veteran's treating gynecologist for 
many years prior to his retirement from clinical practice.  
Although the doctor does not indicate whether he reviewed the 
claims file, he did stress his familiarity with the Veteran, 
and the medical and factual history he cites appears to be 
accurate.  He stated that the Veteran's PID had resulted in 
bilateral salpingectomies over the years, after ectopic 
pregnancies.  After the second tubal resection, she began to 
experience pelvic pain and her uterus became enlarged.  A 
hysterectomy was eventually performed due to uterine fibroids 
and adenomyosis.  Dr. DAM opined that these conditions were 
not related to PID, based on his "knowledge of [the] 
pathophysiology of chronic pelvic inflammatory disease."

Fibroids and problems with the uterus, as opposed to the 
fallopian tubes, did not begin until several years after 
service.  The sole credible medical opinion of record, from a 
VA doctor with a decade long association with the Veteran and 
great familiarity with her complaints and medical history, is 
against the Veteran's claim.  While chronic PID is present, 
this appears to have been limited to the fallopian tubes.  
The Veteran genuinely believes that her adenomyosis and/or 
uterine fibroids, and the resultant hysterectomy, are related 
to her service connected salpingitis, status post fallopian 
tube resection.  Her factual recitation as to her medical 
history is accepted as true, and is supported by the evidence 
of record.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the cause of her 
hysterectomy and the underlying conditions and her views are 
of no probative value.  And, even if her opinion was entitled 
to be accorded some probative value, it is far outweighed by 
the detailed opinion provided by Dr. DAM.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  The Veteran has 
herself urged reliance upon the opinion of Dr. DAM due his 
medical expertise and familiarity with her case.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
adenomyosis and uterine fibroids, status post hysterectomy, 
is not warranted.  

B.  Right Ovarian Cyst, Status Post Oophorectomy

In July 2005, during preparation for her hysterectomy, Dr. 
HHA discovered a right ovarian cyst.  This was investigated 
during the hysterectomy surgery, and the right ovary was in 
fact removed.  The left ovary was left intact.

At a December 2005 VA examination, Dr. PAS incorrectly 
indicated that the right ovary had been removed in service, 
at the time of the initial tubal resection.  He believed the 
left ovary was removed at the time of the July 2005 
hysterectomy.  Dr. PAS does not offer a clear opinion 
regarding a relationship between the oophorectomy and the 
service connected salpingitis, status post fallopian tube 
resection.  In any case, no statements by Dr. PAS are 
considered entitled to any weight, given the inaccuracies in 
the facts he considered.

Dr. DAM opined during a September 2006 VA examination that 
the hemorrhagic ovarian cyst removed in July 2005 "may be 
related to pelvic inflammation."  He noted that PID can 
cause the need for tubal resections, as with the Veteran, 
"and later hemorrhagic ovarian cysts may be related to the 
same process-chronic pelvic inflammatory disease."  In so 
opining, Dr. DAM relied upon his knowledge of the 
pathophysiology of PID.

The sole competent, credible opinion of record supports a 
finding that the right ovarian cyst, status post 
oophorectomy, is causally related to the salpingitis which 
began in service and led to resection of the Veteran's 
fallopian tubes.  Accordingly, service connection for right 
ovarian cyst, status post oophorectomy, is warranted.

C.  38 C.F.R. § 4.30 Entitlement

When a Veteran undergoes surgical treatment requiring at 
least one month of convalescence for a service connected 
disability, a total disability rating is assigned, effective 
from the date of hospital admission and continuing to the 
fist day of the month following the end of the convalescent 
period.  At the conclusion of the convalescent period, an 
appropriate Schedular evaluation is assigned.  38 C.F.R. 
§ 4.30.  In cases where the Rating Schedule already provides 
for a total evaluation for a period of convalescence under an 
applicable Diagnostic Code, a one month entitlement period 
under 38 C.F.R. § 4.30 is established, to be followed by the 
Schedular period.  VA Adjudications Procedure Manual M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section J, Topic 64, Block b.

Although the Veteran's July 2005 surgery was scheduled mainly 
for the nonservice connected hysterectomy, Dr. HHA did also 
perform a right oophorectomy.  The right ovarian cyst, status 
post oophorectomy, has now been service connected, and 
38 C.F.R. § 4.30 is applicable to the oophorectomy and 
recovery period.  Because entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30, and the duration of such 
an evaluation, is dependent upon the Diagnostic Code under 
which a disability is rated, it is necessary to specify how 
the RO must proceed in rating the right ovarian cyst, status 
post oophorectomy.

The appropriate Diagnostic Code for evaluation of the removal 
of an ovary is Code 7619, which provides that a total 
disability evaluation is assigned for three months after 
surgery.  A noncompensable evaluation is assigned at the 
conclusion of that Schedular convalescent period.  The 
provisions of 38 C.F.R. § 4.30 and the VA Adjudications 
Procedures Manual M21-1MR apply.

Accordingly, entitlement to a one month period of temporary 
total disability evaluation under 38 C.F.R. § 4.30 for 
surgical treatment requiring convalescence is warranted.  The 
temporary total evaluation is effective July 12, 2005, the 
date of admission for surgery, and expires September 1, 2005, 
the first day of the month following the end of a one month 
period.  At that time, a Schedular 100 percent disability is 
to be assigned under Code 7619, expiring December 1, 2005.


ORDER

Service connection for adenomyosis and uterine fibroids, 
status post hysterectomy, is denied.

Service connection for a right ovarian cyst, status post 
oophorectomy, is granted.

A temporary total disability evaluation under 38 C.F.R. 
§ 4.30 for July 2005 surgical treatment requiring 
convalescence is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


